Judgment, Supreme Court, New York County (Beverly Cohen, J.), entered April 1, 1999, upon a jury verdict in this personal injury action in plaintiffs favor in the amount of $60,000 for past pain and suffering but $0 for future pain and suffering, awarding plaintiff the total sum of $66,599.88 against defendants Alioune Ndiaye and the City of New York, unanimously modified, on the facts, to remand the matter for a new trial only on the issue of damages for pain and suffering and otherwise affirmed, without costs, unless within 30 days of entry of this order defendants-respondents stipulate to increase the verdict to $200,000 for past pain and suffering and $100,000 for future pain and suffering and to entry of an amended judgment in accordance therewith.
Upon review of the record, we find the verdict deviates materially from what is reasonable compensation for plaintiff in these circumstances and increase the verdict to the extent indicated. We have considered plaintiffs remaining contention and find it unavailing. Concur — Sullivan, P. J., Tom, Ellerin, Rubin and Andrias, JJ.